Dismissed and Memorandum Opinion filed November 13, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                  NO. 14-12-00780-CV



                      IN THE MATTER OF D.L.W., a Juvenile


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-01196J


                        MEMORANDUM OPINION

       Appellant, a juvenile, filed a notice of appeal on August 20, 2012, stating that he
desired to appeal the trial court’s order signed August 20, 2012 in cause number 2012-
01196J in the 314th District Court. The clerk’s record in this appeal was filed October 24,
2012. The record contains the trial court’s order signed August 20, 2012, granting the
State’s motion to nonsuit this cause of action. The order contains the notation that the
trial court “certified” appellant in cause numbers 2012-01197J and 2012-01198J, waiving
jurisdiction and transferring the causes to the criminal district court. Appellant also
appealed the orders transferring these cases, and the related appeals were assigned to this
court under our numbers 14-12-00787-CV and 14-12-00788-CV.1

            Before a juvenile case is transferred to criminal district court, the rules of civil
 procedure apply. See Tex. Fam. Code § 51.17(a); Matter of R.G., Jr., 865 S.W.2d 504,
 508 (Tex. App.—Corpus Christi 1993, no writ). Rule 162 permits dismissal at any time
 prior to the closing of the plaintiff’s evidence during a trial on the merits. Id. (citing
 Tex. R. Civ. P. 162). Trial had not commenced in this case. A juvenile court may
 nonsuit one charge against a juvenile pursuant to Rule 162 and transfer the remaining
 charges to the criminal district court. See Turner v. State, 796 S.W.2d 492, 495 (Tex.
 App.—Dallas 1990, no writ).

        Because the cause made the subject of this appeal was nonsuited in the trial court,
there is no order from which appellant may appeal. See UTMB v. Blackmon, 195 S.W.3d
98, 100-01 (Tex. 2006) (filing of nonsuit has the effect of rendering the merits of the case
moot and deprives court of appeals of jurisdiction). On October 29, 2012, notification
was transmitted to all parties of this court’s intention to dismiss this appeal for want of
jurisdiction unless any party filed a response within ten days demonstrating our
jurisdiction over the appeal. No response was filed.

        We order the appeal dismissed.

                                           PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




        1
           The appeals in case numbers 14-12-00778-CV and 14-12-00779-CV are dismissed for want of
jurisdiction in a separate opinion and judgment. See Tex. Code Crim. Proc. art. 44.47(b); In re B.T., 323
S.W.3d 158, 162 (Tex. 2010).
                                                   2